                             United States District Court
                                 EASTERN DISTRICT OF TEXAS
                                     SHERMAN DIVISION




SKINNY IT CORP,                                    §
                                                   §
                Plaintiff,                         §
                                                   §
v.                                                 §
                                                   §   CASE NO. 4:18-CV-551-ALM-KPJ
JACOB HORWITZ and ALMAR                            §
MANAGEMENT, LLC,                                   §
                                                   §
                Defendant.                         §

                 MEMORANDUM ADOPTING REPORT AND
          RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE


       Came on for consideration the report of the United States Magistrate Judge in this action,

this matter having been heretofore referred to the Magistrate Judge pursuant to 28 U.S.C. § 636.

On December 3, 2018, the Report of the Magistrate Judge (Dkt. #43) was entered containing

proposed findings of fact and recommendations that this case be dismissed without prejudice

because Plaintiff Skinny IT Corp. (“Plaintiff”) is not represented by counsel.

       Having received the Report of the United States Magistrate Judge, and no objections

thereto having been timely filed, the Court is of the opinion that the findings and conclusions of

the Magistrate Judge are correct and adopts the Magistrate Judge’s recommendations as the

findings and conclusions of the Court.

       On October 31, 2018, the Court issued an order permitting the withdrawal of Plaintiff’s

counsel (the “Order”) (Dkt. #41) and ordering Plaintiff to obtain new counsel and inform the Court

of the identity of such counsel within fourteen (14) calendar days of the date it received notice of

the Order, or the Court would recommend that Plaintiff's case be dismissed. See Dkt. #41. The
  record indicates that a copy of the Order was provided to Martin Brown (“Brown”), Skinny IT

  Corp.’s general counsel, and Sam Darwish (“Darwish”), its president. See Dkt. #42. Plaintiff did

  not respond to the Court’s Order and failed to inform the Court of its new counsel by the deadline

  given. As the Magistrate Judge explained, “a corporation cannot appear in federal court unless

  represented by a licensed attorney.” Dkt. #43 at 1-2 (quoting Memon v. Allied Domecq QSR, 385

  F.3d 871, 873 (5th Cir. 2004)).

         The record indicates that on December 4, 2018, a copy of the Magistrate Judge’s Report

  (Dkt. #43) was mailed to Brown and Darwish at Plaintiff’s corporate address of record in Frisco,

  Texas, via United States Postal Service Certified Mail Return Receipt Requested. On December

  31, the envelope containing the Report (Dkt. #43) was returned as undeliverable. See Dkt. #44. In

  light of the fact that Plaintiff has been admonished that it cannot proceed without counsel and

  ordered to retain counsel within a certain period of time, and Plaintiff has failed to respond, the

. Court finds dismissal without prejudice, is appropriate. Accordingly, this case is DISMISSED

  WITHOUT PREJUDICE. The matter is CLOSED on the Court’s docket, and all costs shall be

  borne by the party incurring same.

         IT IS SO ORDERED.
          SIGNED this 12th day of January, 2019.




                                         ___________________________________
                                         AMOS L. MAZZANT
                                         UNITED STATES DISTRICT JUDGE




                                                  2
